This court cannot concern itself with the motive that induces one to become a purchaser of liquor. It is insisted in this case that the motive of the purchasers was for the purpose of securing a reward which had been offered for the conviction of any person charged with a violation of the liquor law in a certain vicinity. Our statute expressly exempts from the law of accomplice testimony the purchaser of intoxicating liquor, and the trial court in the instant case did not err in declining to charge on the law of accomplice testimony. The case was decided correctly in the original opinion.
Finding nothing of substance in the contentions in this motion, same will be overruled.
Overruled.